Citation Nr: 0822362	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

In his November 2006 substantive appeal, the veteran 
requested a video hearing before the Board.  Correspondence 
dated in April 2008 was sent to the veteran advising him of 
his video hearing scheduled in May 2008.  Included in the 
correspondence to the veteran was a form allowing for the 
option of declining the video hearing and waiting for a 
future hearing before the Board at the RO.

Later in April 2008, and prior to the scheduled video 
hearing, the veteran returned the form to the RO indicating 
that he preferred to wait for a Travel Board hearing and that 
he was declining the scheduled video hearing.  This form was 
not associated with the claims file until after the scheduled 
video hearing.  Thus, the veteran has yet to be afforded his 
right to a hearing.  In accordance with his request, a 
hearing before the Board must be scheduled so the veteran may 
be provided an opportunity to present testimony to the Board.

Accordingly, the case is remanded for the following action:

The RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
November 2006 request for a hearing 
before the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

